DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of U.S. Patent No.11,064,101.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 16 of the instant application are similar in scope and content of claims 1 – 16 of the cited US patent.
Here is a comparison between claim 1 of the instant application and claim 1 of the cited patent.
Instant application 17/347,4444
US patent 11,064,101
Comparison
1. A speaker-dependent voice-activated system, comprising:
1. A speaker-dependent voice-activated camera system, comprising:
Same
a processor; at least one stored set of voice characteristics coupled to the processor, wherein each stored set of voice characteristics identifies an authorized voice of an authorized user;
a processor; a speech recognition module coupled to the processor and the camera module, the speech recognition module configured to analyze and store voice characteristics, receive voice input, and determine, using previously stored voice characteristics, whether received voice input is from an authorized user and whether the received voice input includes at least one camera function keyword,
Similar
at least one stored keyword coupled to the processor, wherein each keyword is associated with one function performed by the system;
a camera module coupled to the processor, the camera module configured to execute a plurality of camera functions, wherein each of the plurality of camera functions is associated with a camera function keyword, and wherein the camera module is configured to execute each camera function in response to user input; and
Similar
at least one code segment coupled to the processor, wherein the at least one code segment is configured to perform the steps of: continuously monitor for voice input; receive a voice input in response to the continuously monitoring for voice input; compare the voice input to each of the at least one set of voice characteristics to determine if the first voice input matches one authorized voice;
wherein the speech recognition module is configured to perform the steps of: receive a first voice input; determine whether the first input is from the authorized user; upon determining that the first voice input is not from the authorized user, returning to the camera module an unauthorized user indication; upon determining that the first voice input is from the authorized user, returning to the camera module an authorized user indication and determining if the first voice input includes one camera function keyword;
Similar
when the voice input matches to one authorized voice, compare the voice input to each of the at least one keyword to determine if the voice input includes one of the at least one keyword; and upon determining that the voice input includes one keyword, execute the function associated with the keyword.
upon determining that the first voice input does not match one camera function
keyword, returning to the camera module an unmatched keyword indication; and
upon determining that the first voice input matches one camera function keyword, returning to the camera module an indication of the camera function associated with the matched camera function keyword, whereby the camera module executes the camera function associated with the matched camera function keyword.
Similar



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tokutake (US PAP 2014/0244269).
As per claims 1, 9, Tokutake teaches a speaker-dependent voice-activated system, comprising: 
a processor (Abstract); 
at least one stored set of voice characteristics coupled to the processor, wherein each stored set of voice characteristics identifies an authorized voice of an authorized user (“an input voice is matched with a registered voice by verifying, in detail, the characteristics of the input voice waveform.”; paragraph 70);
at least one stored keyword coupled to the processor, wherein each keyword is associated with one function performed by the system (configured to store a plurality of keywords, each keyword being associated with a predetermined function of the information processing apparatus”; paragraph 8);
at least one code segment coupled to the processor, wherein the at least one code segment is configured to perform the steps of: continuously monitor for voice input; receive a voice input in response to the continuously monitoring for voice input (paragraphs 70, 71); 
compare the voice input to each of the at least one set of voice characteristics to determine if the first voice input matches one authorized voice (“if an authorized user has registered the word `hello` to activate a mobile phone, only the keyword (`hello`) spoken by the authorized user will activate the mobile phone.”; paragraph 70); 
when the voice input matches to one authorized voice, compare the voice input to each of the at least one keyword to determine if the voice input includes one of the at least one keyword; and upon determining that the voice input includes one keyword, execute the function associated with the keyword (“Once the device is activated by the authorized user, the voice pattern matching step processes further voice instructions. The processing in this step simply verifies if an appropriate keyword associated with an application is input. For example, if a voice instruction "make telephone call", is associated with the application of making a telephone call by the mobile phone, in the voice pattern matching step the input keyword is verified.”; paragraph 71).

As per claims 2, 10, Tokutake further discloses at least one of the performed steps is performed by a first module (paragraphs 8 – 10).

As per claims 3, 11, Tokutake further discloses at least one of the performed steps is performed by a second module (paragraphs 8 – 10).

As per claims 4, 12, Tokutake further discloses the system further comprises a user interface (“a microphone configured to detect input voice instructions”;; paragraph 8). 

As per claims 5, 13, Tokutake further discloses the system further comprises a microphone configured to receive the voice input (“a microphone configured to detect input voice instructions”;; paragraph 8).



As per claims 6, 14, Tokutake further discloses the at least one code segment configured to, when the voice input does not match to one authorized voice, configured to perform an action indicating to a user that the voice input does not match one authorized voice (“if an authorized user has registered the word `hello` to activate a mobile phone, only the keyword (`hello`) spoken by the authorized user will activate the mobile phone…in doing so, an unauthorized user is not granted permission to activate the device” paragraphs 70, 77).

As per claims 7, 15, Tokutake further discloses the action includes requesting another voice input (“In step S92 a query is made to check if the voice pattern matching is successful. If the response to this query is negative, the process loops back to step S92, wherein the device awaits the input of the appropriate voice instruction. If the response in step S92 is successful, the process proceeds to step S93 wherein the application associated with the instruction is executed.”;  paragraphs 72 – 74).

As per claims 8, 16, Tokutake further discloses the at least one code segment configured to, when the voice input does not include one of the at least one keyword, perform an action indicating to a user that the voice input does not include one of the at least one keyword (“performs only a keyword match of the input voice command with the keywords registered by a user and stored in the voice pattern memory. Until a successful match is obtained the host processor remains in a sleep mode.”; paragraph 48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dohan teaches voice-recognition/voice activated vehicle signal system.  Hoshino et al. teach voice-recognition camera.  Fujisaki teaches voice controlled dialer with separate memories for any users and authorized users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/           Primary Examiner, Art Unit 2658